Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered. 
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 18 March 2021.
Claim 1, 3, 4, 5, 6, 7, 8 are pending. Claim 1 is amended. Claim 2 is cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the impedance adjustment unit” (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, “impedance adjustment unit” (claim 1) shall be interpreted as comprising a variable capacitor group including a first to fourth variable capacitors 62-65 or equivalents thereof in light of page 15 line 10-12, page 17 line 24-25, page 18 line 7-9 and Fig. 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”) in view of Nishimura et al. (US 2012/0190207 A1 hereinafter “Nishimura”), Chung et al. (US 2015/0097480 A1 hereinafter “Chung”), Jung et al. (US 2001/0052394 A1 hereinafter “Jung”), Kato et al. (US 2007/0144672 A1 hereinafter “Kato”) and further substantiated by Tomsic (Definition of Reflected Power from the Dictionary of Materials and Testing pp 335), Scanlan (Scanlan, J. O. “Electrical Impedance.” AccessScience, McGraw-Hill Education, Jan. 2020.), Halkias (Halkias, Christos C. “Impedance Matching.” AccessScience, McGraw-Hill Education, Jan. 2020.).
Regarding claim 1, Yamazawa ‘902 teach the following plasma processing apparatus (Fig. 1, 2, 39) for performing a plasma process on a substrate (W, Fig. 1)  in a processing chamber (10, Fig. 1) comprising:
a mounting table (susceptor 12, Fig. 1, paragraph [0092]) on which the substrate (W, Fig. 1) is mounted, the mounting table being provided in the processing chamber (comprising chamber 10, Fig. 1);
a plasma generation unit (comprising RF antenna 54 and floating coil 70, Fig. 1, abstract) arranged opposite to the mounting table (12, Fig. 1) through a dielectric window (52, Fig. 1, paragraph [0099]), the plasma generation unit including a high frequency antenna (RF antenna 54, Fig.1, paragraph [0099]) for converting the processing gas supplied into the processing chamber into plasma by an inductive coupling (paragraph [0099]); and
a shield member (comprising antenna chamber 15, Fig. 1)that surrounds a space where the high frequency antenna (comprising RF antenna 54 and floating coil 70, Fig. 1) is arranged (paragraph [0099]);
a high frequency power supply (comprising RF power supply 56, Fig. 1, 10, 39, paragraph [0101]) for supplying a high frequency power,
wherein the plasma generation unit includes:
the high frequency antenna formed of a vortex coil (comprising RF antenna 54, Fig. 1, 2, 10, 39), a supply point of the high frequency power supplied from the high 
an annular coil (comprising floating coil 70, Fig. 10 and 39) arranged not to be connected to the high frequency antenna (comprising 54, Fig. 10 and 39)  and not to be connected to the high frequency power supply (comprising 56, Fig. 10 and 39)(paragraph [0103], [0114]), and
and an impedance adjustment unit (comprising variable capacitor 94 and 74, Fig. 10 and comprising matcher 58, Fig. 1, paragraph [0101]; comprising 74 (95), Fig. 39; comprising 74, Fig. 10; paragraph [0017] and [0023]) wherein the impedance adjustment unit interpreted under U.S.C. 112(f) comprises a variable capacitor (comprising 74 (95), Fig. 39; comprising 74, Fig. 10; paragraph [0017] and [0023]; comprising variable capacitor 94, Fig. 10, paragraph [0176]) and is configured to adjust impedance of the impedance adjustment unit (i.e. when adjusting the capacitance of a variable capacitor of the impedance adjustment unit, the unit itself changes its impedance )(paragraph [0016]-[0017], [0100]-[0101], [0129]);
wherein the high frequency antenna (comprising 54, Fig. 1, 10, 39) includes a first high frequency antenna element formed of a portion of the vortex coil at an inner side (i.e. inner coil of 54 shown in Fig. 10 and 39, paragraph [0173]) and a second high 
 the first high frequency antenna element (i.e. inner coil of 54 shown in Fig. 10 and 39, paragraph [0173])  and the second high frequency antenna element (i.e. outer coil of 54 show in Fig. 10 and 39, paragraph [0173])are connected to each other through a connection portion (comprising connection conductor 170,Fig. 39, paragraph [0283]).
Yamazawa ‘902 does not explicitly teach that the high frequency antenna has open ends at an inner end and an outer end,  the supply point and the grounding point are at a central portion of a line along the high frequency antenna between the open ends, the high frequency power supply is capable of changing a frequency of the high frequency power, the impedance adjustment unit as interpreted under U.S.C 112(f) includes a first through fourth variable capacitor (i.e. a total of 4 variable capacitors) and is configured to adjust the impedance when the frequency of the high frequency power is changed such that the first high frequency antenna element and the second high frequency antenna element have different resonant frequencies from each other when the frequency of the high frequency power is changed, and the first high frequency antenna is from one open end to the supply point of the high frequency power, and a second high frequency antenna element is form the other open end to the grounding point; and a distribution ratio of the high frequency power to the first high frequency antenna element and the second high frequency antenna element is controlled by adjusting a line length of the connection portion for adjusting reflectivity.
However, Nishimura teaches a plasma processing apparatus comprising a high frequency antenna (comprising 142, Fig. 2) formed of a vortex coil having open ends at an inner end and an outer end including a supply point (comprising 142d, Fig. 2) and a grounding point (comprising 142c, Fig. 2) in a central or middle portion of the high frequency antenna coil. Nishimura further teaches that placement of the supply point and ground point in a central 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the high frequency antenna (Yamzawa ‘902: comprising RF antenna 54, Fig. 1, 2, 10, 39) formed of a vortex coil to have open ends at an inner end and an outer end, the supply point and the grounding point are in a central or middle portion of a line along the high frequency antenna coil (i.e. rearrange the placement of the power supply point and the grounding point) in view of teachings of Nishimura in the apparatus of Yamazawa ‘902 as a known alternative configuration of a high frequency antenna in a plasma processing apparatus that would enable stable plasma generation with reduced capacitive coupling (paragraph [0054]-[0055], Nishimura).
Additionally, Nishimura further teaches a first high frequency antenna element is formed from one open end (comprising 142b, Fig. 2) at the inner side to the supply point of the high frequency power (comprising 142d, Fig. 2, paragraph [0048]) and the second high frequency antenna element formed from the other open end (comprising 142a, Fig. 2) to the grounding point (comprising 142c, Fig. 2, paragraph [0048]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first high frequency antenna element formed of a portion of the vortex coil from one open end to the supply point of the high frequency power and the second high frequency antenna element formed of a portion of the coil from the other open end to the grounding point (i.e. rearrange the placement of the power supply point and the grounding point to form the first high frequency antenna element and the second high frequency antenna element) in view of teachings of Nishimura in the apparatus of Yamazawa ‘902 as a known alternative configuration of an antenna in a plasma processing apparatus that would be suitable for generating a stable plasma for processing.
Yamazawa ‘902 in view of Nishimura as applied above do not explicitly teach that the high frequency power supply is capable of changing a frequency of the high frequency power.
However, Chung teaches a plasma processing apparatus (abstract, Fig. 3-7) comprising a high frequency antenna (comprising antenna coil 130, Fig. 3; comprising antenna coil 230, Fig. 6; comprising antenna coil 330, Fig. 7), and an annular coil (comprising resonance coil 140, Fig. 3 and 5, paragraph [0052]; comprising resonance coil 240, Fig. 6, paragraph [0056]-[0059]), and a high frequency power supply (comprising 110, Fig. 3 and 5; comprising 210, Fig. 6; comprising 310, Fig. 7; paragraph [0069]-[0070]) having a changeable frequency (paragraph [0070]) and further teaching controlling the plasma while changing the frequency of the power supply (paragraph [0070]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a high frequency power supply configured to supply a high frequency power having a changeable frequency in view of teachings of Chung in the apparatus of Yamazawa ‘902 in view of Nishimura as a known suitable alternative configuration of a high frequency power supply for plasma processing which would enable adjustment of the frequency of the power supplied to the antenna.
Yamazawa ‘902 in view of Nishimura and Chung as applied above do not explicitly teach the impedance adjustment unit as interpreted under U.S.C 112(f) includes a first through fourth variable capacitor (i.e. a total of 4 variable capacitors) and is configured to adjust the impedance when the frequency of the high frequency power is changed.
However, Yamazawa ‘902 teach various configurations of plasma generation units including impedance adjustment units having variable capacitors (comprising 74 and 94, Fig. 10, 11A-11B, 14B, 15D, 18) coupled to the annular coil (comprising 70) and the high frequency antenna (comprising 54)(see all figures) wherein variable capacitors adjust the capacitance in the circuit of the plasma generation units to control the density distribution of a plasma (paragraph [0020], [0103], [0176], [0203]).
Additionally, Chung teaches providing at least three variable capacitors coupled to the plasma generating unit (as understood from Fig. 5) and providing an addition variable capacitor for each annular coil (comprising 140, Fig. 5; comprising 241, 242 243 having respective variable capacitors 251, 252, 253, Fig. 6, paragraph [0059]).
Further, Jung teaches providing four variable capacitors in an impedance adjustment unit (Fig. 2A and 2B) to adjust the impedance of a plasma generation unit including a high frequency antenna (comprising antenna coil 102, Fig. 2A and 2B) wherein the adjustment of the variable capacitors affects the resonance state of the high frequency antenna (paragraph [0038]-[0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date to provide four variable capacitors in an impedance adjustment unit for a plasma generation unit having a high frequency antenna in view of teachings of Yamazawa’902, Chung, and Jung in the apparatus of Yamazawa’902 as a known suitable alternative configuration of an impedance adjustment unit including variable capacitors which would enable adjusting capacitance of the plasma generating unit to optimize plasma density distribution (Yamazawa ‘902: paragraph [0020]) and impedance in a plasma processing apparatus.
Yamazawa ‘902 in view of Nishimura, Chung and Jung as applied above do not explicitly teach a distribution ratio of the high frequency power to the first high frequency antenna element and the second high frequency antenna element is controlled by adjusting a line length of the connection portion for adjusting reflectivity.
However, Kato teaches that the length of an antenna is a result-effective variable which can be adjusted to affect the impedance of the antenna (i.e. the load) (paragraph [0123]).
As discussed above, Yamazawa ‘902 already teaches connection portion (170, Fig. 39, paragraph [0283]). One of ordinary skill in the art would understand that connection portion 170, antenna 54, and annular coil 70 comprises the plasma generation unit which comprises a 
Regarding limitation “a distribution ratio of the high frequency power to the first high frequency antenna element and the second high frequency antenna element is controlled by adjusting a line length of the connection portion for adjusting reflectivity” it is understood that “reflectivity” is a reflected power of the high frequency power applied to the high frequency antenna in light of instant application page 12 line 21-25 and page 18 line 13-20. Additionally, “a distribution ratio of the high frequency power to the first high frequency antenna element and the second high frequency antenna element is controlled by” is a functional/intended use limitation that depends on the length of the connection portion, wherein Yamazawa ‘902 already teaches a connection portion (170, Fig. 39, paragraph [0283]). 
Additionally, one of ordinary skill in the art would understand that the reflected power is the power traveling toward the power source/generator reflected by the load (i.e. antenna/plasma generation unit) caused by impedance mismatch between the transmission line and the load (i.e. antenna/plasma generation unit) (see attached NPL definition of “reflected power” from Tomsic), wherein electrical impedance is the measure of opposition that an electrical circuit presents to the passage of a current when a voltage is applied and is the sum of the resistance and the reactance (see Scanlan definition); one of ordinary skill in the art would understand that the length of an antenna/conductor affects the resistance. Further, impedance matching is the use of electric circuits and devices to establish the condition in which the impedance of the load (i.e. the antenna/plasma generation unit) is equal to the internal impedance of the source (i.e. high frequency power supply and the transmission line) (see Halkias definition).
As understood in light of the dictionary definitions of reflected power, electrical impedance, and impedance matching, discussed above, because the amount of power reflected back to the generator/power source depends on both the load impedance (i.e. comprising the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/optimize the length of the connection portion which is part of the plasma generation unit (i.e. comprising the electrical load) in view of teachings of Kato (and substantiated by definitions of reflected power, electrical impedance, impedance matching) in the apparatus of Yamazawa ‘902, Nishimura, Chung and Jung to adjust/optimize the impedance of the antenna/load depending on the processing conditions (i.e. applied high frequency power) for uniform plasma processing of a substrate.
Regarding limitation “to adjust the impedance when the frequency of the high frequency power is changed” and “such that the first high frequency antenna element and the second high frequency antenna element have different resonant frequencies from each other when the frequency of the high frequency power is changed” and “a distribution ratio of the high frequency power to the first high frequency antenna element and the second high frequency antenna element is controlled by” and “for adjusting reflectivity” are an intended use/functional limitations. Since Yamazawa ‘902 in view of Nishimura, Chung, Jung, Kato teach all of the structural limitations including a high frequency antenna (Yamazawa ‘902; comprising 54, Fig. 1, 2, 10, 39), an annular coil (Yamazawa ‘902: comprising 70, Fig. 1, 2, 10, 39), a high frequency power supply having a changeable frequency (power supply 56 of Yamazawa ‘902 as modified by Chung to have changeable frequency), an impedance adjustment unit comprising of four variable capacitors (see teachings of Yamazawa ‘902 and Jung above) and in light of teachings of Jung that adjusting the capacitance of capacitors affects the resonance of the high frequency antenna (Jung: paragraph [0038]-[0040]), the apparatus of the same is considered capable of meeting the intended use limitation, viz. “to adjust the impedance when the frequency of the 
Regarding claim 3, Yamazawa ‘902 in view of Nishimura, Chung, Jung, and Kato teach all of the limitations of claim 1 above and Yamazawa ‘902 further teaches that the impedance adjustment unit includes a first variable capacitor (comprising 74, Fig. 1, 2, 10, 39) connected between one end and the other end of the annular coil (comprising 70, Fig. 1, 2, 10, 39) (paragraph [0115]).
Regarding claim 4, Yamazawa ‘902 in view of Nishimura, Chung, Jung, and Kato teach all of the limitations of claim 1 and 3 above including a high frequency antenna (Yamazawa ‘902: comprising 54, Fig. 1, 2, 10, 39) and a first variable capacitor (Yamazawa: comprising 74, Fig. 1, 2, 10, 39). 
Regarding claim 4 limitation “wherein a circuit viewed from the high frequency power supply toward the high frequency antenna is configured to have a first resonant frequency and a second resonant frequency depending on adjustment of the first variable capacitor when the frequency of the high frequency power is changed” is an intended use/function limitation. Since the apparatus of Yamazawa ‘902 in view of Nishimura, Chung, Jung, and Kato teach all of the structural limitations including a power supply with changeable frequency (Chung: comprising 110, Fig. 3 and 5; comprising 210, Fig. 6; comprising 310, Fig. 7; paragraph [0069]-[0070]), an impedance adjusting unit comprising a first through fourth capacitors (teachings of Yamazawa, 
Regarding claim 6, Yamazawa ‘902 in view of Nishimura, Chung, Jung, and Kato teach all of the limitations of claim 1 and 3 as applied above teach all including a first variable capacitor (Yamazawa ‘902: comprising 74, Fig. 1, 2, 10, 39) connected between one end and the other end of the annular coil (Yamazawa ‘902: comprising 70, Fig. 1, 2, 10, 39; paragraph [0115]), but does not explicitly teach a second variable capacitor connected to the high frequency power supply, and wherein a circuit viewed from the high frequency power supply toward the high frequency antenna is configured to have a first resonant frequency and a second resonant frequency depending on adjustment of at least one of the first variable capacitor and the second variable capacitor when the frequency of the high frequency power is changed.
However, Chung further teaches providing a variable capacitor (comprising impedance matching unit 120, as understood from Fig. 5) connected to the high frequency power supply (110, Fig. 5, paragraph [0045]).
Additionally, Jung further teaches providing a variable capacitor (comprising 305, Fig. 2A) connected to the high frequency power supply (comprising 104, Fig. 2A) to enable adjusting and maintaining the resonance state between the antenna and matching the impedance between the high frequency power supply and the antenna (paragraph [0038]-[0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second variable capacitor connected to the high frequency power supply in view of teachings of Chung and Jung in the apparatus of Yamazawa ‘902 in view of Nishimura, Chung, Jung, and Kato as a known suitable alternative configuration of a plasma processing apparatus which would enable optimizing /matching an impedance from the power supplied from the high frequency power to the high frequency antenna.
Regarding claim 7, Yamazawa ‘902 in view of Nishimura, Chung, Jung, and Kato teach all of the limitations of claim 1 as applied above further teach wherein the annular coil (Yamazawa ‘902: comprising 70, Fig. 9, 10, 39) is arranged at a same height position (i.e. on the same plane) as the high frequency antenna (Yamazawa ‘902: comprising 54, Fig. 9, 10, 39, paragraph [0117]-[0118]).
Regarding claim 8, Yamazawa ‘902 in view of Nishimura, Chung, Jung, and Kato teach all of the limitations of claim 1 as applied above and Yamazawa ‘902 further teach wherein the annular coil (comprising 70, Fig. 1 and 2) is arranged at a different height position (i.e. vertically offset) from the high frequency antenna (comprising 54, Fig. 1 and 2) (paragraph [0117]-[0118]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”) in view of Nishimura et al. (US 2012/0190207 A1 hereinafter “Nishimura”), Chung et al. (US 2015/0097480 A1 hereinafter “Chung”), and Jung et al. (US 2001/0052394 A1 hereinafter “Jung”), and Kato et al. (US 2007/0144672 A1 hereinafter “Kato”) and further substantiated by Tomsic (Definition of Reflected Power from the Dictionary of Materials and Testing pp 335), Scanlan (Scanlan, J. O. “Electrical Impedance.” AccessScience, McGraw-Hill Education, Jan. 2020.), Halkias (Halkias, Christos C. “Impedance Matching.” AccessScience, McGraw-Hill Education, Jan. 2020.) as applied above in claims 1, 3, 4, 6, 7, 8 and further in view of Yamazawa (US 2012/0247679 A1 hereinafter “Yamazawa '679”) .
Regarding claim 5, Yamazawa ‘902 in view of Nishimura, Chung, and Jung teach all of the limitations of claim 1 and 3 as applied above teach all of the limitations of claim 1 above but do not explicitly teach wherein each of the first high frequency antenna element and the second high frequency antenna element has a line length of  ((λ/4) + (n λ/2)) multiplied by a fractional shortening, where λ is a wavelength of the frequency of the high frequency power and n is a natural number.
Claimed length = ((λ /4)+(n λ /2)) multiplied by a fractional shortening wherein n is a natural number including 0 (as disclosed in the Specification page 10 line 25 and paragraph [0033] of the instant application PGPUB). Thus when n=o the length is (λ /4) multiplied by a fractional shortening making the length less than (λ /4).
However, Yamazawa ‘679 teach selecting the length of the antenna elements (i.e. segments) to be shorter than a quarter wavelength (i.e. λ /4) (paragraph [0116]-[0117]) to suppress wavelength effect and prevent etching of the dielectric window 52 (paragraph [0117]).
  Further, Nishimura teaches adjusting the location of the power feeding point (paragraph [0048]), which would change the length of the antenna elements, as well as selecting a length of the antenna device 142 suitable for operating under a desired resonance mode (paragraph [0047]).
  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lengths of the high frequency antenna elements in view of teachings of Yamazawa ‘679 and Nishimura in the apparatus of Yamazawa ‘902 in view of Nishimura, Chung, Jung and Kato to suppress wavelength effect and prevent deterioration of chamber parts (paragraph [0117], Yamazawa ‘679) and to perform uniform substrate processing.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller. 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA1955). MPEP 2144.05.
Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 6) regarding interpretation of “impedance adjustment unit” under 35 U.S.C. 112(f) that the term does not recite the language “means” and connotes sufficient structure as understood by a person skill in the art and thus should not be interpreted under 35 U.S.C. 112(f).
Examiner respectfully disagrees and further explains that even though the claims do not explicitly recite “means,”, but claim do recite  a generic placeholder (“unit”) that is coupled with functional language (“impedance adjustment”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Further, for example, Shannon et al. (US 2003/0111962 A1) teaches adjusting impedance by introducing a small capacitance to the load or by moving the tap or both (paragraph [0034]), whereas Koshimizu (US 2010/0243162 A1) teaches a completely different structural arrangement for performing impedance adjustment wherein an impedance adjustment unit comprises variable impedance circuits 130a and 130b (paragraph [0054]). Thus claim term “impedance adjustment unit” does not provide sufficient structure for one of ordinary skill in the art to determine the structure used to perform the function of impedance adjustment. Therefore interpretation under 35 U.S.C. 112(f) is deemed proper. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant further argues (remarks page 6-7) regarding independent claim 1 that none of the cited prior art (Yamazawa ‘902, Nishimura, Chung, and Jung) teach amended claim 1 limitation “the first high frequency antenna element and the second high frequency antenna element are connected to teach other through a connection portion” and “an impedance adjustment unit configured to adjust impedance…such that the first high frequency antenna element and the second high frequency element have different resonant frequencies from each other when the frequency of the high frequency power is changed, and a distribution ratio of the high frequency power to the first high frequency antenna element and the second high frequency antenna element is controlled by adjusting a line length of the connection portion of adjusting reflectivity.”
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Yamazawa ‘902 in view of Nishimura, Chung, Jung and Kato and further substantiated by the definitions of reflected power (Tomsic), electrical impedance (Scanlan), and impedance matching (Halkias). Yamazawa ‘902 teaches connection portion (170, Fig. 39, paragraph [0123]) which is understood to be part of the electrical load of the antenna 54. Further, Kato teaches that the length of the antenna is a result-effective variable which affects/adjusts the impedance of the antenna (paragraph [0123]). As understood in light of the dictionary definition of reflected power, electrical impedance, and impedance matching, because the amount of power reflected back to the generator/power source depends on both the load impedance (i.e. comprising the impedance of the antenna) and the impedance of the generator/power supply and transmission line, adjustment of the load impedance (i.e. by adjusting the length of the load/antenna) would affect the reflected power and power delivery to the electrical system/plasma processing apparatus as whole. It would be obvious to adjust/optimize the length of the connection portion (which is understood to comprise a portion of the antenna and thus a part of the electrical load) in view of teachings of Kato and the definitions of reflected power, electrical impedance, and 
In light of the above, independent claim 1 is rejected. 
Further, in view of Examiner’s remarks regarding independent claim 1, the dependent claims 3-8 are also rejected, as detailed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716 
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716